Citation Nr: 0425093	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sinusitis.

2.  Entitlement to an initial compensable evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
September 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which relevantly granted service connection for 
sinusitis and migraine headaches, both at noncompensable 
rates.  

Although the veteran perfected his appeal of the issue of 
entitlement to an initial compensable evaluation for 
generalized anxiety disorder, he withdrew his appeal at the 
time of his May 2004 Travel Board hearing before the 
undersigned Veterans Law Judge.  Therefore, the issue is no 
longer for appellate consideration.


FINDINGS OF FACT

1.  The veteran's sinusitis is productive of symptoms that 
include intermittent episodes of sinus pressure and nasal 
discharge, with use of over-the-counter antihistamines and 
short periods of antibiotic treatment; but is not productive 
of one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.

2.  The veteran's migraine headaches occur an average of 
twice a month over several months and are prostrating; there 
is no evidence of more frequent, completely prostrating and 
prolonged attacks, or that his attacks produce severe 
economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for sinusitis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6512 (2003).

2.  The criteria for a rating of 30 percent for migraine 
headaches, and no more, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in March 2003 and a supplemental statement of the 
case in July 2003, which notified him of the issues 
addressed, the evidence considered, the adjudicative action 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In the present case, the RO, in May 2002, provided adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection 
for sinusitis and migraine headaches, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims.  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  A subsequent rating decision dated 
in July 2002 granted service connection for sinusitis and 
migraine headaches.  The veteran appealed the initial 
evaluations assigned the service-connected disabilities.  A 
subsequent July 2003 letter provided adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims for increased initial evaluations for 
sinusitis and migraine headaches, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claims.  The content of this notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  In 
this regard, the veteran indicated that he would submit 
further evidence at the time of his May 2004 Travel Board 
hearing.  However, he has not submitted such evidence or 
requested that VA secure any evidence on his behalf.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the May 2002 
and July 2003 VA letters and the statement and supplemental 
statement of the cases informed the veteran of the 
information and evidence needed to substantiate his claims.  
Moreover, and as noted above, the May 2002 and July 2003 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA treatment and examination records.  The 
veteran has not alleged that there are any other outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show he was treated 
intermittently for upper respiratory infections (URI), 
pharyngitis, bronchitis and viral syndromes for symptoms of 
congestion, sore throat and coughing, beginning in May 1996.  
He was treated for diagnosed URI's in June, July, August and 
November 2000.  A June 2001 treatment record notes that the 
veteran complained of sinus and chest congestion, fever, and 
productive cough.  He had pain below the left eye.  He also 
had a medical evaluation board (MEB) pending at the time for 
migraine headaches.  The left upper maxillary region was 
tender.  The assessment was left maxillary sinusitis.  

An April 2001 consultation report notes the veteran's one-
year history of headaches that had recently increased in 
frequency, occurring on a daily basis.  He complained of 
periorbital/frontal-occipital pain with nausea and 
photophobia.  The headaches lasted all night.  A June 2001 
treatment record shows the veteran complained of frequent 
headaches.  It also shows that prescribed medications were 
not working.  The assessment was chronic migraines.  In July 
2001, he was given a physical profile restricting him from 
space duties due to refractory migraine headaches.  An August 
2001 MEB report notes the veteran's history of daily 
headaches that had increased in severity.  Associated 
symptoms were clouded thinking and nausea.  The headaches 
would begin in the evenings and sometimes still be present in 
the mornings.  Prescribed medications offered only modest 
relief of his headaches.  The diagnosis was moderately severe 
migraine headaches that had not responded well to suppressive 
and abortive therapies.  His headaches were described as 
incapacitating and it was recommended that he be referred for 
MEB and possible physical evaluation board (PEB) to determine 
his continued fitness for service.  He was later discharged 
from service because of his migraine headaches.

During his June 2002 VA general medical examination, the 
veteran complained of dull, aching bifrontal headaches 
accompanied by sharp pressure and lasting several hours.  
These headaches occurred approximately two to three times a 
week.  He also complained of photophobia and tunnel vision.  
The headaches began in the evenings at about five or six 
o'clock at night with no specific triggers.  The headaches 
were not completely alleviated by medication.  On a scale of 
one to ten, with ten being the worst, the veteran rated the 
pain from his migraine headaches at a level of nine.  He 
stated that his headaches could force bed rest.  With regard 
to his sinusitis, he stated that he had experienced seven to 
eight infections during the prior five years.  At those times 
he had green nasal discharge lasting a couple of weeks.  
Antimicrobial therapy was helpful and he had not needed nasal 
surgery.  Examination of the veteran's nose revealed 
diffusely boggy nasal mucosa without significant obstruction.  
There were no polyps or exudates.  X-ray studies showed no 
evidence of acute sinusitis.  The diagnoses included migraine 
headaches and intermittent sinusitis.

At his May 2004 Travel Board hearing before the undersigned, 
the veteran testified that he experienced sinus infections 
approximately once a year and was currently receiving 
treatment for sinusitis.  His infections usually lasted a 
week and were manifested by severe sinus pressure and very 
thick greenish yellow mucous.  He had swollen lymph nodes and 
fevers.  He was given antibiotics and it usually took two 
weeks for his symptoms to clear.  He testified that he had a 
constant nasal drip and that he took Sudafed once a month for 
his congestion.  He estimated that he lost two to three days 
of work a year due to his sinusitis.  The veteran also 
testified that he was discharged from service because of his 
migraine headaches.  At the time of his discharge he was 
experiencing five headaches a month and had been prescribed 
four to five different medications.  At the time of the 
hearing he still experienced two headaches a month that 
occurred at night.  During these episodes, he was sensitive 
to light and did not drive a car.  He would seek a dark room 
when his headaches began.  He also had tunnel vision with 
blurring on the sides and got sick to his stomach.  The 
headaches were located in the frontal lobe behind his eyes.  
He testified that if he took his medications early enough he 
could neutralize his symptoms, but if not, his headaches 
could last four to five hours.  He had not been able to 
determine what triggered his migraines and had not visited a 
doctor for treatment in the last year.  He testified that his 
last migraine had been two and a half weeks prior to the 
hearing.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Sinusitis

The veteran's service-connected sinusitis disability is 
currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6512.  Under the rating criteria applicable for Diagnostic 
Code 6512, sinusitis (whether pansinusitis, ethmoid 
sinusitis, frontal sinusitis, maxillary sinusitis, or 
sphenoid sinusitis) is rated under a general rating formula.  
See 38 C.F.R. § 4.97.  When detected by X-ray only, a 
noncompensable rating will be assigned.

A 10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

After having carefully reviewed the evidence of record, the 
Board finds that a compensable rating is not warranted for 
sinusitis.  The treatment records indicate that the veteran 
has reported one or two episodes of sinusitis each year, 
lasting a week.  Although he loses two or three days of work 
each year, it does not appear that his episodes meet the 
definition of "incapacitating," that is, requiring bed rest 
and treatment by a physician.  Although he does receive 
antibiotic treatment, clearly he does not use antibiotics for 
prolonged periods, lasting four to six weeks.  He does 
consistently take medications to control postnasal drip, a 
symptom identified as being related to his sinusitis.  The 
June 2002 VA examiner found his nasal mucosa to be diffusely 
boggy, although X-ray studies showed no evidence of active 
sinusitis at that time.  While not minimizing the veteran's 
complaints, the Board finds, by a preponderance of the 
evidence, that the symptoms and treatment demonstrated simply 
do not more nearly meet the criteria contemplated by a 10 
percent rating.  

Migraine Headaches

The veteran's migraine headaches are currently rated under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
A 10 percent rating for migraine headaches requires 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation for 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation requires very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.

The Board finds that the preponderance of the medical 
evidence shows that the veteran's migraine headache symptoms 
more closely meet the criteria for a 30 percent rating as it 
shows he experiences migraine headaches approximately twice a 
week, associated with photophobia an tunnel vision and also 
sometimes causing nausea and lasting up to five hours.  
However, the Board finds that the medical evidence does not 
meet the criteria for a 50 percent rating, as it does not 
reflect his migraines are frequently occurring, completely 
prostrating and prolonged and resulting in severe economic 
inadaptability.  In this respect, although the evidence shows 
that the headaches occur with some frequency, approximately 
two times a week, it does not demonstrate that the headaches 
occur more frequently or that they are always prostrating.  
In fact, the veteran has testified that his headaches, while 
usually occurring twice a week, can be fairly effectively 
controlled with the immediate use of over-the-counter 
medication.  He further testified that his headaches became 
more severe when he did not immediately take his medications.  
The medical evidence tends to show that his headaches are 
fairly well controlled with medication and bed rest in a dark 
room.  Accordingly, the Board cannot conclude that the 
overall disability picture more nearly approximates the 
criteria for a 50 percent rating for migraine headaches.  38 
C.F.R. § 4.7.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's migraine headaches have not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that they have resulted in marked interference with his 
employment.  He has testified that his migraines occur in the 
evenings and that he has not missed any days of work as a 
result of them.

The Board notes that, although the veteran has appealed an 
initial decision for his migraine headaches, the current 
disability rating is effective to the date he submitted his 
claim.  Although he has testified that his migraines occurred 
more frequently at the time of his discharge (as much as five 
times a week), there is still no evidence that his headaches 
were totally prostrating at that time or interfered markedly 
with his employment, as required for a higher 50 percent 
evaluation.  Therefore the evidence of record does not 
indicate that the current disability level is less severe 
than any other period during the veteran's appeal.  Thus 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

Therefore, the Board finds that the preponderance of the 
evidence supports no more than a 30 percent disability rating 
for migraine headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.124a, 
Diagnostic Code 8100.



ORDER

A compensable rating for sinusitis is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial assignment of a 30 percent 
evaluation for migraine headaches is granted.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



